MEMORANDUM **
Ruth Ann Hill appeals pro se from the judgment of the district court affirming the decision of the Commissioner of the Social Security Administration to deny her application for Supplemental Security Income (“SSI”) disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order and we uphold the Commissioner’s *681decision if it is supported by substantial evidence and applies the correct legal standard. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir.2001). We affirm.
Hill offers no argument to this court concerning the administrative law judge’s (“ALJ”) factual findings or the legal basis for his decision. For the reasons stated in the magistrate judge’s June 22, 2006 report, adopted in full by the district court in its order entered September 14, 2006, we agree that the ALJ’s decision is supported by substantial evidence and based on proper legal standards.
Hill’s contention that the district court did not consider additional evidence she submitted to it is not supported by the record. Moreover, Hill offers no basis for concluding that any such evidence would be “material” to the ALJ’s determination of disability, or that “there is good cause for the failure to incorporate such evidence into the record in [the] prior proceeding.” 42 U.S.C. § 405(g); see also Mayes, 276 F.3d at 461-62 (explaining materiality requirement).
Hill’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.